126 N.J. Super. 186 (1974)
313 A.2d 617
BRIGHTON CONSTRUCTION, INC., PLAINTIFF-RESPONDENT,
v.
L & J ENTERPRISES, INC., DEFENDANT AND THIRD-PARTY PLAINTIFF-APPELLANT,
v.
BENJ. GRUNAUER COMPANY, A NEW JERSEY CORPORATION, THIRD-PARTY DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued November 19, 1973.
Decided January 4, 1974.
Before Judges LYNCH, MEHLER and MICHELS.
Mr. Richard K. Rosenberg argued the cause for plaintiff-respondent (Heller & Laiks, attorneys; Mr. Richard K. Rosenberg, of counsel, and Mr. Herbert R. Ezor, on the brief).
Mr. Robert B. Hermes argued the cause for appellant (Hermes & Gitlin, attorneys; Mr. Robert B. Hermes of counsel and on the brief).
Mr. Milton C. Yarrow argued the cause for third-party defendant-respondent.
Before Judges LYNCH, MEHLER and MICHELS.
PER CURIAM.
The judgment of the Chancery Division is affirmed essentially for the reasons set forth in the opinion of Judge Kole.